IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30486
                        Conference Calendar



BOBBY RAY PICKETT,

                                         Plaintiff-Appellant,

versus

MICKEY L. HUBERT, In his official capacity;
GRAMS, Lieutenant, Individually and in his
official capacity; KATHY COLE, Individually
and in her official capacity,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-463
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Bobby Ray Pickett, Louisiana prisoner # 234122, appeals the

dismissal of his civil rights action under 42 U.S.C. § 1983

against Warden Mickey L. Hubert, Medical Director Kathy Cole, and

Lieutenant Cecile Graham.   The district court granted summary

judgment in favor of the defendants on Pickett’s claim of

deliberate indifference to his serious medical needs.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30486
                                  -2-

     Pickett’s complaint is that he is not receiving Intron

injection treatments for his liver disease caused by Hepatitis C.

Pickett does not allege that his liver condition has been

ignored.   He states in his brief that he had a liver biopsy in

April of this year.   Contrary to Pickett’s position, the

allegation that he has not received a specific treatment for his

liver disease is a disagreement with the care given, not

deliberate indifference.     See Johnson v. Treen, 759 F.2d 1236,

1238 (5th Cir. 1985).   Pickett has failed to raise a genuine

issue of material fact, and the district court did not err in

granting summary judgment.    Fed. R. Civ. P. 56(c); Little v.

Liquid Air Corp., 37 F.3d 1069, 1075-76 (5th Cir. 1994) (en

banc).

     Pickett argues that the district court erred in denying his

motion for a temporary restraining order or preliminary

injunction.   This issue is moot as final judgment denying

permanent injunctive relief has been rendered.     See Louisiana

World Exposition, Inc. v. Logue, 746 F.2d 1033, 1038 (5th Cir.

1984)(judgment on permanent injunction renders preliminary

injunction moot).

     Pickett has not shown exceptional circumstances requiring

the appointment of an attorney.     Ulmer v. Chancellor, 691 F.2d
209, 212 (5th Cir. 1982).    His motion for appointment of counsel

is DENIED.

     AFFIRMED; MOTION DENIED.